DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                    MICHAEL NEWKIRK CORCORAN,
                             Appellant,

                                       v.

                           JESSICA GRATTAN,
                                Appellee.

                                No. 4D18-2176

                            [November 7, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Keathan B. Frink, Judge; L.T. Case No. 13-9766 FMCE
(36).

   Michael Newkirk Corcoran, Oakland Park, pro se.

   No brief filed on behalf of appellee.

PER CURIAM.

   Affirmed. See Fla. R. App. P. 9.315(a).

MAY, CIKLIN and LEVINE, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.